Citation Nr: 0725512	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-16 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant's application for nonservice-connected 
VA burial benefits was timely filed.


REPRESENTATION

Appellant represented by:	Anthony J. Lumbis, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to June 
1955, and from September 1961 to September 1963.  He died in 
June 2002.  The appellant is the executor of the veteran's 
estate. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the RO denied the 
appellant's application for non-service-connected VA burial 
benefits.  

In June 2007, the appellant testified at a videoconference 
hearing before the undersigned sitting in Washington, DC.  A 
copy of the hearing transcript has been associated with the 
claims file. 



FINDINGS OF FACT

1.  The veteran died and was buried in June 2002.

2.  VA received the appellant's claim for nonservice-
connected VA burial benefits on September 7, 2004, more than 
two years after the permanent burial of the body.



CONCLUSION OF LAW

There is no legal entitlement to VA nonservice-connected 
burial benefits.  
38 U.S.C.A. §§ 2302(a), 2304 (West 2002); 38 C.F.R. §§ 
3.1600, 3.1601 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act (VCAA) imposes obligations 
on VA in terms of its duty to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007).  However, inasmuch as the Board has found 
herein that the law, and not the evidence, is dispositive in 
this case, the VCAA is not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); 15 Vet. App. 143 
(2001).  Thus, even were the Board to presume for the sake of 
argument there is some deficiency insofar as preliminary VCAA 
notice and development, this still would be inconsequential 
and, therefore, at most harmless error.  

II.  Relevant Law and Regulations

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  See 38 C.F.R. §§ 3.1600(a), 
(b).

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2006).  

If a veteran's death is not service connected, entitlement is 
based upon the following conditions:

(1) At the time of death the veteran was 
in receipt of pension or compensation (or 
but for the receipt of military 
retirement pay would have been in receipt 
of compensation); or

(2) The veteran has an original or 
reopened claim for either benefit pending 
at the time of the veteran's death, and 
(i) In the case of an original claim 
there is sufficient evidence of record to 
have supported an award of compensation 
or pension effective prior to the date of 
the veteran's death, or (ii) In the case 
of a reopened claim, there is sufficient 
prima facie evidence of record on the 
date of the veteran's death to indicate 
that the deceased would have been 
entitled to compensation or pension prior 
to date of death; or

(3) The deceased was a veteran of any war 
or was discharged or released from active 
military, naval, or air service for a 
disability incurred or aggravated in line 
of duty, and the body of the deceased is 
being held by a State (or a political 
subdivision of a State) and the Secretary 
determines, (i) That there is no next of 
kin or other person claiming the body of 
the deceased veteran, and (ii) That there 
are not available sufficient resources in 
the veteran's estate to cover burial and 
funeral expenses. 
38 C.F.R. § 3.1600(b).

Claims for reimbursement or direct payment of burial and 
funeral expenses under 38 C.F.R. § 1600(b) (i.e. for non-
service connected benefits), must be received by VA within 
two years after the permanent burial or cremation of the 
body.  38 C.F.R. § 1601.

II.  Analysis

In this case, the veteran's certificate of death shows that 
he died in June 2002 from lymphoma.  He was buried that 
month.  

At the time of his death in June 2002, the veteran had 
established entitlement to service connection for the 
following disabilities:  (1) central chorioretinitis, 
inactive, right eye, evaluated as 10 percent disabling; (2) 
Vertigo, position, intermittent with tinnitus, residual of 
acute laybrinthitis, evaluated as 10 percent disabling; and 
(3) post-operative appendectomy with history of lysis of 
adhesion, evaluated as noncompensably disabling.  

The appellant has not claimed that the veteran's death was 
due to one of the aforementioned service-connected 
disabilities or was otherwise service connected.  A non-
service-connected burial allowance was available, under 38 
C.F.R. § 1600(b), but only if a claim was received within two 
years of the burial in June 2002.  38 C.F.R. § 1601.

The RO received the appellant's Application Burial Benefits 
on September 7, 2004.  As his application was not received 
within two years of his permanent burial in June 2002, the RO 
denied the claim.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).

The appellant has testified that he sent the necessary 
paperwork for payment of burial benefits to the RO in April 
2004.  After not receiving a decision on his claim, he said 
he contacted the RO in August 2004 to inquire as to its 
status.  He was told the RO had no record that he had 
submitted a claim.  As such, he resubmitted his claim in 
September 2004.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The courts have 
applied the presumption to VA, and held that there is a 
presumption that the Secretary discharged his official duties 
by properly handling claims submitted by claimants.  The 
presumption of regularity is not absolute; it may be rebutted 
by the submission of "clear evidence to the contrary."  
Statements made by the claimant are not the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity.  Miley v. Principi, 366 F.3d 
1343 (Fed. Cir. 2004); Jones v. West, 12 Vet. App. 98 (1999), 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Brown, 2 Vet. App. 62, 64 (1992). 

In this case, the presumption of regularity requires the 
Board to presume that the RO properly handled the appellant's 
claim for burial benefits.  The only evidence against the 
presumption consists of the appellant's statements.  At the 
hearing he was specifically asked if there was any supporting 
evidence that he had submitted a claim prior to September 
2004, and he responded that there was not such evidence.  As 
just noted, the appellant's statements are legally 
insufficient to rebut the presumption of regularity.  
Accordingly, the presumption of soundness is not rebutted, 
and the Board must rely on the record showing that no claim 
was received prior to September 2004.

Because the record shows his claim was not received until 
more than two years after the veteran's burial in June 2002, 
VA is expressly precluded by law from paying the veteran's 
burial expenses.

In a case such as this, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the appellant's claim for 
VA burial benefits is denied.



ORDER

The claim for nonservice-connected VA burial benefits was not 
timely filed, and the appeal is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


